Title: To George Washington from an Anonymous New Jersey Farmer, 7 February 1777
From: Anonymous
To: Washington, George



Pleas Your Excellency
Morris town Febr. 7th 1777

As I have past your Quarters Several times Lately I saw With Concern A number of Peirsons Great Enemies to Your Excellency (as A general) and their Country Pleas therefore to take Great Care of the Name of Ogden, (Particularly that family) and their Connection Peter McKee &c. Depend on What I write here to be fact I know them Well. Abought 5 Days Ago one Wm Stewart an assistant of these fals harted Smooth tong’d fellows Went of to the Enemy, (as I am Well inform’d) I am affraid of the Conciquence. thes fellows With two tory Prisoners at McKees the Night after Long Island Was given Up Was All Drunk in token of their Joy Capt. Canedy & one Doctor Laurance Was the Prisoners—this Club of trators Has been riding all times of Night Just Before Some Expedition of the Enemy from Morristown to Prinstown or Some Where Near their Where Was a member of Convention A friend of theirs another of them at the Sametime Going Down to Newark, to their freinds their Every one of them Most active in their Several Departments I have many Other Reasons for My Present oppinion of these fellows Which Would make them Blush to hear of. However these fellows & their Influence is falling & Will Continew to fall With all the rest of that Abandoned Crew of trators to their Country is the Harty Desire of A farmer Near Your Excellencies Quarters @ Morris town.
